DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 07/14/2022, is acknowledged.
Applicants provided a compliant species election of “
    PNG
    media_image1.png
    96
    1072
    media_image1.png
    Greyscale
”  
    PNG
    media_image2.png
    286
    801
    media_image2.png
    Greyscale
  (see instant claim 47 page 14 and see Example 100 of page 131 of instant Specification), which prior art search retrieved a prior art reference.  See enclosed “SEARCH 6” (Examiner-Conducted using Registry, HCaplus, and Casreact databases of STN).  Therefore, the search will not be extended unnecessarily to additional species of base claims 35, 38, or 47.
No double patent references were retrieved for Applicants’ elected species (following Markush search practice).  See enclosed “SEARCH 6”.
No double patent references were retrieved limited to the scope of Applicants’ elected species (following Markush search practice) when reviewing the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The prior art and double patent art search has just been limited to/performed for Applicants’ elected species of compound as claimed by method claims 35, 38, and 47.  The full scope of base claims 35, 38, and/or 47 has not yet been searched (for double patent or prior art) in accordance with Markush search practice.
Applicants’ elected species reads on claims 35-43 and 46-47.
Claims 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of genus formula X of base claim 35 or genus formula Y of base claim 38 or to non-elected species of base claim 47, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 07/14/2022.
The next Office Action will properly be made FINAL if:
(1)	Applicants fail to overcome any rejection made in this Office Action; and/or 
(2)	Applicants overcome the prior art rejection, below, forcing an extended Markush search which retrieves new prior art; and/or 
(3)	Applicants’ amendments necessitate new grounds of rejections.  See also MPEP 803.02(III)(D).
Current Status of 17/208,887
This Office Action is responsive to the amended claims of June 29, 2021.
New claims 35-43 and 46-47 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/208,887, filed 03/22/2021, as a continuation of 16/359,985, filed 03/20/2019, now U.S. Patent #:  10,995,086, which claims foreign priority to Korean patent application 10-2018-0032548, filed 03/21/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is March 22, 2021 (date the instant was filed with the US Patent Office), as Applicants have not perfected foreign priority and the instant claimed “diabetic kidney disease” is not supported by the parent (claims or Specification) 16/359,985.  Recall, if the instant claim embraces more than the parent application (Specification and/or claims), then the parent application’s priority date is not granted to the instant application for those claims that embrace more than the priority document and there is no partial priority granted to a claim.  Although the parent has “Diabetic Nephropathy in the Kidney” (see parent Specification paragraph [0110]), the instant claimed “diabetic kidney disease” is a broad genus (includes but is not limited to “diabetic nephropathy in the kidney”) that is not equally as broadly supported in the parent (the parent’s claims or Specification).  Therefore, the species of the parent does not support the genus term “diabetic kidney disease” of the instant claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2022 and 06/29/2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-43 and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
MPEP § 2163 states that, “[n]ew or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389,1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”  Further, the MPEP states, “[w]hile there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  This is a new matter rejection.
Here, new (emphasis) base claims 35, 38, and 47 each are drawn to methods of treating “diabetic kidney disease”.  However, the limitation “diabetic kidney disease” is a broad genus limitation that is not expressly supported in the original claims or Specification.
Furthermore, while the Specification does disclose “Diabetic nephropathy in the kidney” (see para [0110]), this one species (of “diabetic kidney disease”) does not provide express, implicit, or inherent disclosure/support for the broad genus “diabetic kidney disease” in new (emphasis) claims 35, 38, and 47.  Applicants are only permitted to claim limitations that find support in the original disclosure as filed.
For the reasons stated, above, claims 35, 38, and 47 are rejected under 35 USC 112(a), as lacking written description.  These claims are drawn to “diabetic kidney disease”, which is a broad genus term not (expressly, implicitly, or inherently) supported by the species “diabetic nephropathy in the kidney” seen in paragraph [0110] of the instant Specification.
Dependent claims 36-37, 39-43, and 46 are similarly rejected as lacking written description, since these claims refer back to base claim 35 but do not remedy the rationale underpinning the rejection of claim 35.  This rejection would also reject withdrawn claims 44-45 if they were currently being examined utilizing the same rationale.
Thus, to render moot this rejection:  Applicants need to strike “diabetic kidney disease” in all the instant claims and replace it with one or more of the species of diseases in (paragraph [0110] of) the Specification (for example:  “diabetic nephropathy in the kidney”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35-43 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN (WO 2019/180646 A1).
The reference HAN teaches a compound 84:  
    PNG
    media_image3.png
    198
    541
    media_image3.png
    Greyscale
 (page 176), or an isomer, or pharmaceutically acceptable salt thereof (para [0140]), which is a species of instant genus Formula X and Y, wherein n is 1; ring A is a thiophene (heteroaryl with 1 sulfur (S) heteroatom ring member); which thiophene is further substituted by -R, wherein R is a 1,4-benzooxazin-3-one 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 , which is a heteroaromatic bicycle comprising 1 oxygen (O) and 1 nitrogen (N) heteroatom ring member further substituted by oxo (=O).  Compound 84 is a species of genus Formula X of HAN para [0017].
The reference HAN teaches a method for treating diabetic nephropathy (para [0140]) (Examiner interprets “diabetic nephropathy” of HAN as a species of the genus “diabetic kidney disease” of the instant claims since (diabetic) “nephropathy” is a “disease of the (diabetic) kidney”, absent evidence to the contrary) (para [0116]).  This anticipates instant claims 35-43 and 46-47.

Conclusion
No claims are presently allowable as written.
The parent U.S. 10,995,086 B2 does not constitute a double patent reference since the ‘086 claims are not drawn to a method of treating any kidney disease.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625